Citation Nr: 0216070	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  94-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as being due to Agent Orange exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

[The issues of entitlement to (1) an increased evaluation for 
left status post partial meniscectomy, currently evaluated as 
10 percent disabling; (2) an initial evaluation in excess of 
10 percent for left knee condition with degenerative changes 
due to trauma; (3) an increased evaluation for residuals of 
low back strain, currently evaluated as 10 percent disabling; 
(4) an initial evaluation in excess of 30 percent for 
dysthymia; and (5) automobile and adaptive equipment or for 
adaptive equipment only are the subject of a separate 
decision of the Board, as is a decision which addresses 
entitlement to an apportionment of the veteran's Department 
of Veterans Affairs disability compensation benefits on 
behalf of the veteran's minor children.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975 and served as a member in the United States Air 
Force National Guard thereafter.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1992 and August 1998 rating 
decisions of the Fort Harrison, Montana, Department of 
Veterans Affairs (VA) Medical and Regional Office (RO).  In 
the December 1992 rating decision, the RO denied entitlement 
to service connection for residuals of exposure to Agent 
Orange.  In the August 1998 rating decision, the RO denied 
reopening the claim of entitlement to service connection for 
a right knee disorder.

The veteran had hearings before two of the three undersigned 
Board Members in June 2000 and August 2002.  Transcripts from 
those hearings are of record.  The Board notes that the 
veteran submitted additional evidence at the August 2002 
Board hearing.  

The Board remanded these claims in October 2000, for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Service connection was denied for a right knee disorder 
in a December 1992 rating decision.  The veteran was notified 
of this decision and of his appeal rights at that time and 
did not appeal the decision as to that issue.  

2.  Since the December 1992 rating decision, the veteran has 
brought forth competent evidence of a current right knee 
disorder, which bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  There is no competent evidence of a nexus between the 
current diagnoses of a right knee disorder, to include 
patellofemoral syndrome of the right knee, and instability, 
and service.

4.  Tinea cruris is attributable to service.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision, which denied service 
connection for a right knee disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a right knee disorder, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).

4.  Tinea cruris was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim for service connection for a skin 
disorder and the requirements to reopen his claim for service 
connection for a right knee disorder by means of the 
discussions in the December 1992 and August 1998 rating 
decisions, the June 1993 statement of the case (SOC), and the 
January 1999 and April 2002 supplemental statements of the 
case (SSOC).  In the January 1999 and April 2002 SOCs, the RO 
also provided the veteran with the applicable regulations 
that applied to his claims.  The veteran was specifically 
informed in these determinations that, as to the claim for 
service connection for a skin disorder, he needed to bring 
forth evidence that his skin condition had a positive 
relationship to Agent Orange exposure or evidence to 
establish that the skin disorder was otherwise related to 
service, to include evidence of continuity of symptomatology.  
Also, in a September 1994 letter, the RO listed the 
disabilities, which had a positive association with Agent 
Orange, to include chloracne.

As to the veteran's petition to reopen the claim for service 
connection for a right knee disorder, the Board is aware that 
the RO did not reopen the claim, and the Board will reopen 
the claim and adjudicate it on the merits.  The Board finds 
that the veteran is not prejudiced by this, as the veteran 
has argued the merits of his claim since he attempted to 
reopen it in March 1997.  Additionally, the veteran has been 
provided with the evidence necessary to substantiate his 
claim for service connection for a right knee disorder.  For 
example, in the January 1999 SSOC, the RO stated that it 
would not reopen the veteran's claim because he had not 
brought forth evidence showing onset of a chronic knee 
problem in service and had not provided continuity of 
symptomatology since service.  This informed the veteran of 
the evidence necessary to substantiate his claim for service 
connection for a right knee disorder.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA had informed the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In a March 2001 
letter, the RO asked the veteran to identify all medical care 
providers, both VA and non-VA, that had treated him for his 
skin disorder and his right knee disorder.  VA then asked him 
to complete a VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each non-VA provider and 
stated that it would request all copies of records not 
contained in the claims folder.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records from the National 
Personnel Records Center, and they appear to be intact.  The 
RO has obtained the VA treatment records from the Fort 
Harrison and Great Falls facilities, dated from 1993 to 2002.  
The veteran claimed he received private treatment for his 
skin disorder at the August 2000 Board hearing.  The record 
reflects that the veteran submitted VA Forms 21-4142, which 
gave VA permission to obtain medical records from Dr. 
Behlmer, who had treated him for his skin disorder, and 
medical records from the Deaconess Medical Center, which 
showed treatment for the right knee.  In May 2001, the RO 
submitted a request to obtain the records from both Dr. 
Behlmer and the Deaconess Medical Center.  That same month, 
the accounts manager from Dr. Behlmer responded, stating that 
there was no record that the veteran had been a patient.  In 
the April 2002 SSOC, the RO informed the veteran that Dr. 
Behlmer had stated that there were no records.  The RO also 
obtained the physical therapy treatment records at the 
Deaconess Medical Center.  The Board further notes that the 
veteran stated he had been granted Social Security 
Administration disability benefits for a short period of 
time.  Those records, including the medical records used in 
his claim, have been associated with the claims file.  The 
veteran has informed VA that he is no longer receiving Social 
Security Administration disability benefits, and thus VA need 
not seek to obtain more current records from the Social 
Security Administration.  Finally, in compliance with the 
duty to assist, the RO had the veteran undergo an examination 
in relation to his claim for service connection for a skin 
disorder.

The Board is aware that the RO did not provide the veteran 
with a compensation and pension examination in conjunction 
with his petition to reopen the claim for service connection 
for a right knee disorder, as he has brought forth competent 
evidence that he has a current disability and he has 
attributed the disability to service.  See 38 U.S.C.A. 
§ 5103A(d)(2).  However, under 38 C.F.R. § 3.326(b) (2001), 
it states that, "Provided that it is otherwise adequate for 
rating purposes, any hospital report, or any examination 
report from any government or private institution may be 
accepted for rating a claim without further examination."  
There are VA treatment reports, to include a hospitalization 
summary report, and a military medical facility report, which 
show findings and diagnoses pertaining to the right knee.  
The Board has reviewed these medical records and finds that 
the treatment reports are adequate and constitute an 
examination for VA purposes under 38 C.F.R. § 3.326(b).  
Additionally, the Board finds that VA's expanded duty to 
assist under VCAA does not warrant additional development for 
a nexus opinion.  A physician would review the same record as 
summarized below, which does not show a right knee diagnosis 
until many years after service.  Inasmuch as there is no 
competent medical evidence which suggests that the veteran's 
current right knee disorder may be associated with his period 
of active service, the Board finds that a nexus opinion at 
this point in time is not warranted since it would be 
speculative, at best, given the large number of years between 
service and the initial post-service findings.  See 38 
U.S.C.A. § 5103A(d)(nexus opinion necessary if needed to make 
a decision in the claim); Charles v. Principi, No. 01-1536 
(U.S. Vet. App. Oct. 3, 2002).  Thus, the Board finds that VA 
has fulfilled its duty to assist in that regard.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  See 
Quartuccio, 16 Vet. App. 183.   In the April 2002 SOCs and 
April 2002 SSOC, the RO provided the veteran with the new 
regulations pertaining to the VCAA.  Also, in an April 2002 
letter to the veteran, it informed him of the passage of the 
VCAA.  Thus, the veteran has been provided with the 
regulations pertaining to the new law.

II.  Factual Background

The service medical records show that at entrance, in January 
1971, clinical evaluations of the veteran's lower extremities 
and skin were normal.  In August 1972, the veteran reported a 
history of a football injury to his right knee.  He stated 
that he was told at that time that he had torn cartilage.  He 
also stated that since that time, he had had recurrent 
episodes of the right knee "popping out" after kneeling or 
bending with subsequent pain for days.  The veteran stated 
that he had a recurrence that day while kneeling down.  The 
examiner stated that there was no swelling or effusion and no 
point tenderness.  He also stated that the veteran had 
patellar crepitance, but no crepitance on flexion.  The 
examiner reported that drawer signs were negative, as was 
lateral instability.  He noted there was a "click" on the 
medial aspect of the knee during varus flexion.  The 
impression was strain and to rule out meniscus injury, which 
the examiner noted was "old."  

In October 1972, the veteran presented with a rash on his 
crotch area, which he stated had been there for three weeks.  
The examiner entered an impression of tinea cruris.  He was 
seen again in November 1972.  The examiner noted that the 
tinea cruris had spread over onto the greater area on the 
upper thigh.  In November 1973, the veteran was seen again 
for a rash on his groin.  The examiner entered an impression 
of tinea cruris.

A December 1974 report of medical examination shows that 
clinical evaluations of the veteran's lower extremities and 
skin were normal.

A May 1985 report of medical examination shows that clinical 
evaluations of the veteran's lower extremities and skin were 
normal.  The examiner noted that the veteran reported 
strained ligaments in both knees in 1968 with no surgery 
required.  The examiner stated that they were well healed 
with no complications and no sequelae.  

A May 1989 report of medical examination shows that clinical 
evaluations of the veteran's lower extremities and skin were 
normal.  In a report of medical history completed by the 
veteran at that time, he denied ever having or having then a 
skin disease or "trick" or locked knee.  An August 1992 
report of medical examination shows that clinical evaluations 
of the veteran's lower extremities and skin were normal.  In 
a report of medical history completed by the veteran at that 
time, he denied ever having or having then a skin disease or 
"trick" or locked knee.  

The veteran filed his claim for service connection for a 
right knee disorder and a skin disorder in February 1992.  

An October 1992 military medical facility record shows that 
the veteran complained of "a several-month history of 
increasing bilateral knee pain."  He reported a history of 
bilateral knee injuries in the past, but no current injuries.  
The examiner stated that the veteran had full range of motion 
of the right knee, but that it was diffusely tender to 
palpation medially in the medial patella.  He noted there was 
no soft tissue swelling or effusion.  The examiner reported 
negative McMurray's and Lachman's signs, but positive 
patellar crepitus.  The assessment was patellofemoral 
syndrome.

A February 1993 VA treatment report shows that the veteran 
complained that both knees were painful.  The examiner did 
not report any clinical findings and entered a diagnostic 
impression of knee arthralgias.

A March 1993 private medical record shows that the veteran 
reported bilateral knee dysfunction.  He stated that he had 
sustained hyperextension injuries of both knees when he was 
in high school in 1968.  The veteran described that both 
knees felt unstable on stairs.  The examiner stated that 
there was no effusion noted and no atrophy of the surrounding 
muscles.  He added that the veteran had full range of motion 
of the right knee, but that there was a mildly positive 
anterior drawer sign, which he stated was felt to be normal 
for this patient.  There was no varus or valgus stress.  The 
examiner noted that there was no patellar femoral crepitus on 
the right and no definite abnormalities on testing of the 
meniscus.  The examiner entered a diagnosis of bilateral knee 
pain related to remote injuries.

A July 1993 VA hospitalization summary report shows that the 
veteran was hospitalized for chronic pain management.  The 
diagnoses included one for chronic bilateral knee pain.  The 
examiner noted that the veteran reported multiple injuries to 
the knees.  The veteran described his knees as "trick 
knees," stating that they gave out on him every so often.  
The examiner noted that the veteran's skin was intact.  
Examination of the right knee revealed minimal effusion with 
crepitus.  The examiner stated there was no anterior-
posterior laxity, but a positive McMurray's sign and slight 
medial laxity.  He noted the veteran was unable to squat.  
The examiner stated that the veteran had knee instability.  

In November 1993, the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated that he had a rash in 
service on his upper legs, which was very itchy.  He noted 
that it did not bother him all the time.  

An October 1998 VA treatment report shows that the veteran 
was referred to dermatology for a "rash since Vietnam."  
The examiner noted that it was not responding to medication.

In October 1998, the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated that he woke up one 
day and there was a rash in his groin area, which extended 
down to his knees.  He stated that it persisted for a year.  
The veteran stated he used a cream, which would help the 
itching.  He noted he was still using a cream, which had been 
prescribed by a doctor in Great Falls, which was working 
well.  The veteran stated that his skin condition was worse 
when he was wet or sweaty and during the summer.  As to his 
right knee, the veteran testified that he had injured his 
right knee prior to entering service.  He noted that when he 
went into service, the service had certified that his knee 
was 100 percent normal.  The veteran stated that in 1971, he 
had fallen on his knee and sprained it.  He stated that in 
1972, he came down a ladder and slipped and injured his right 
knee, when it twisted.  He stated that when he went into the 
Navy Reserves they x-rayed his knee, which showed a slight 
bone degeneration.  The veteran also stated that when he went 
into the National Guard they noted he had arthritis.  He 
noted he had not received any treatment since his time in the 
National Guard, except that he stated the VA had done x-rays, 
which showed bone degeneration.

A June 1999 VA examination report shows that the veteran 
complained of a rash in his groin.  He stated that he had had 
this rash since Vietnam.  The veteran reported he had tried 
over-the-counter creams, which seemed to keep it under 
control, but had not resolved it.  Examination revealed an 
erythematous rash involving the entire groin and slightly 
involved the testes, which the examiner stated was tinea 
cruris.

In June 2000, the veteran testified at a personal hearing 
before one of the undersigned Board Members.  As to his skin, 
the veteran stated that he was treated for his skin disorder 
at the Great Falls VA facility.  He stated that the rash 
would come and go sporadically, and that this had been 
occurring since he was in Vietnam.  He stated that he first 
received treatment for his skin disorder in 1991.  The 
veteran testified that a nurse at the Great Falls facility 
stated that his rash looked like it was from Agent Orange 
exposure.  As to his right knee, the veteran stated that he 
had sustained an injury in 1968, while in high school.  He 
stated that while he was in service, he was pushed off of a 
hatch, and twisted his right knee.  The veteran stated that 
this occurred in the middle of the night so that he could not 
be seen in sick bay until the next morning.  He stated that 
when his knee would bother him after this incident, he would 
go into sick bay and use the whirlpool to help the swelling 
go down.  The veteran stated he had received physical therapy 
from a private facility in relation to his right knee (and 
service-connected left knee).  He stated that the physical 
therapist indicated a relationship between the right knee and 
the left knee.

An October 2000 VA treatment report shows that the examiner 
stated that the veteran had full range of motion of the right 
knee and that it was stable; however he noted there was mild 
medial laxity.  Drawer sign and Lachman's were negative.  The 
diagnosis entered related to the veteran's left knee.

In August 2002, the veteran testified at a personal hearing 
before one of the undersigned Board Members.  He stated he 
had received treatment for his skin in 1977 at the Great 
Falls clinic, but noted that it was no longer there and he 
could not find the records.  The veteran stated that 
subsequently, he had treated his own skin with over-the-
counter medication.  He stated he was currently getting 
medication through VA.  As to his right knee, the veteran 
stated he had injured his knee while still in high school.  
The veteran testified that his right knee went out on him 
between three and four times while in service.  He stated he 
had been pushed down by three men, injuring his right knee.  
The veteran also stated that following that incident, he put 
strain on his right knee when going up and down ladders.  He 
noted that following his discharge from the National Guard, 
he had not received treatment for his right knee because he 
could not afford it.

III.  Criteria

A.  New and material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2001); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (2001).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  Right knee

At the time of the December 1992 rating decision, the RO 
denied service connection for a right knee disorder.  The RO 
noted that the veteran had sustained an injury to his right 
knee in August 1972, but stated that he had failed to show 
any residuals from such injury.  Thus, the RO denied the 
claim because of the lack of evidence of a current diagnosis 
of a right knee disorder.  

The Board has carefully reviewed the evidence of record and 
finds that the veteran has submitted new and material 
evidence to reopen the claim for service connection for a 
right knee disorder.  Specifically, the veteran has brought 
forth competent evidence of a current right knee disorder, 
which was part of the specified bases for the denial of 
service connection for a right knee disorder.  For example, 
in October 1992 (which record was not in evidence at the time 
of the December 1992 rating decision), the veteran was 
diagnosed with patellofemoral syndrome of the right knee.  In 
July 1993, the veteran was noted to have instability in the 
right knee.  Accordingly, the claim is reopened and will be 
adjudicated on the merits.  The Board notes that the veteran 
is not prejudiced by this determination, for the reasons 
stated above in Part I.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for a right knee disorder.  The 
reasons follow.

Initially, the Board notes that although the veteran has 
asserted that he injured his right knee prior to entering 
service, the presumption of soundness has not been rebutted.  
Specifically, at the time of the veteran's entrance into 
service, clinical evaluation of the veteran's lower 
extremities was normal.  Thus, there was no finding related 
to the veteran's right knee, and therefore, he was entitled 
to the presumption of soundness.  See 38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2001); Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991) (a veteran is presumed to be in 
sound condition except for defects noted on examination 
reports when examined and accepted for service).  While the 
veteran subsequently reported that he had injured his right 
knee in 1968 while in high school, the Board does not find 
that such constitutes clear and unmistakable evidence that a 
right knee disorder pre-existed service.  See Bagby, 1 Vet. 
App. at 227.  The Board has determined that the issue before 
the Board is whether a right knee disorder was incurred in 
service versus whether it was aggravated during service.

The veteran's claim fails because the competent evidence does 
not demonstrate a nexus between the current right knee 
disorder and service.  The service medical records show that 
the veteran sustained a strain to his right knee in August 
1972.  The remainder of the veteran's service medical 
records, to include the medical records from his time in the 
National Guard, are silent for any findings pertaining to his 
right knee.  In fact, the evidence shows the contrary-that 
the veteran's right knee was normal.  Examinations conducted 
in 1974, 1985, 1989, and 1992, show that clinical evaluations 
of the lower extremities were normal.  In reports of medical 
history completed by the veteran in 1989 and 1992, the 
veteran specifically denied a history of ever having or 
having then "trick" or locked knee.  The Board finds that 
this evidence is against the veteran's claim for service 
connection for a right knee disorder.  It also contradicts 
his statements and testimony that he has had chronic pain in 
his right knee since the 1972 injury.  The first showing of a 
right knee problem was in October 1992-which is 20 years 
following the service incident.  The Board notes that the 
veteran has not attributed his right knee disorder to a 
period of "active duty" in the National Guard.

The Board notes that the veteran is competent to allege that 
he has had pain in his right knee since the injury in 
service; however, there are medical findings that refute the 
veteran's allegations, including the veteran's own admissions 
in the 1989 and 1992 reports of medical history.  Thus, there 
is no competent evidence of continuity of symptomatology 
relating to a right knee disorder.  Additionally, no medical 
professional has attributed the veteran's current right knee 
disorder to the veteran's service.  Therefore, the Board 
finds that service connection cannot be granted for a right 
knee disorder.

While the veteran is competent to allege that he has had 
right knee pain since service, he is not competent to assert 
that his current right knee disorder is related to service, 
as he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for a right knee disorder, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55. 

B.  Skin

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for tinea cruris.  The service medical records 
show that the veteran was diagnosed with tinea cruris in 
October 1972.  At that time, the veteran reported that he had 
had it for three weeks.  The veteran was seen in November 
1972, and the examiner found that it had spread to his upper 
thighs.  The first showing of tinea cruris following service 
is in a June 1999 examination report.  

The Board is aware that there is a large gap of time between 
the post service diagnosis of tinea cruris and the inservice 
diagnosis of tinea cruris and that the veteran denied a 
history of skin disease when in the National Guard in 1989 
and 1992.  However, there are several reasons that the Board 
finds that the evidence supports the grant of service 
connection for tinea cruris.  First, the MERCK MANUAL provides 
the following description for tinea cruris:

Tinea cruris, more common in males, may 
be caused by various dermatophytic 
organisms.  Typically, a ringed lesion 
extends from the crural fold over the 
adjacent upper inner thigh.  Both sides 
may be affected.  Scratch dermatitis and 
lichenification often occur.  Lesions may 
be complicated by maceration, miliaria, 
secondary bacterial or candidal 
infection, and reactions to treatment.  
Recurrence is common because fungi may 
repeatedly infect susceptible persons.  
Flare-ups occur more often during summer.  
Tight clothing or obesity tends to favor 
growth of the organisms.

MERCK MANUAL, p. 804 (17th ed. 1999) (emphasis added).  

Thus, the MERCK MANUAL establishes that tinea cruris may 
repeatedly infect a "susceptible person," which supports 
the veteran's assertions that he has had this condition since 
service, as he may be a "susceptible person."  
Additionally, the veteran has been consistent in describing 
his symptoms, to include that the symptoms come and go and 
worsen during the summer.  The veteran's description of his 
symptoms are entirely consistent with the symptoms described 
in the MERCK MANUAL.  The veteran is competent to report his 
symptoms of a skin rash on his body, as it is an observable 
condition.  See Savage, 10 Vet. App. at 497, citing Falzone 
v. Brown, 8 Vet. App. 398, 406 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (lay evidence is 
competent to establish features or symptoms of injury or 
illness).  Also, while examinations of the veteran's skin in 
1985, 1989, and 1992 did not reveal any abnormal findings 
pertaining to the skin, the Board reiterates that this is a 
skin disorder that comes and goes, and it is possible that at 
the time the veteran was examined, he was not having an 
outbreak.

For the reasons stated above, the Board finds that it cannot 
disassociate the post service diagnosis of tinea cruris with 
the inservice diagnosis of tinea cruris.  It is the same skin 
disease in the same location as was shown in service.  The 
veteran's descriptions of the rash are consistent with the 
symptoms described in the MERCK MANUAL, and the veteran has 
been consistent in reporting the recurrent symptoms.  
Resolving all reasonable doubt in favor of the veteran, the 
Board finds that service connection for tinea cruris is 
warranted.  The Board also notes that the veteran did not 
have prior notice of the Board's current reliance on the 
MERCK MANUAL information discussed above.  However, given 
that the claim is resolved in his favor, there is no 
prejudicial error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Thurber v. Brown, 5 Vet. App. 119 (1993).  

Because the Board is granting the benefit sought, the Board 
finds that it need not address the aspect of the veteran's 
claim that he incurred the skin disorder as a result of Agent 
Orange, as the disability will be evaluated under the same 
rating criteria regardless of the causation.


ORDER

New and material evidence, having been received, the claim 
for service connection for a right knee disorder is reopened.

Service connection for a right knee disorder is denied.

Service connection for tinea cruris is granted.



			
	Holly E. Moehlmann	Wayne M. Braeuer
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

